 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KIMBERLY HOPKINS (MABN 668608)
   ANDREW F. DAWSON (CABN 264421)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           Kimberly.Hopkins@usdoj.gov
             Andrew.Dawson@usdoj.gov
 9
     Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                         ) NO. CR 17-0175 CRB
                                                       )
15           Plaintiff,                                ) STIPULATION SETTING BRIEFING SCHEDULE
                                                       ) AND [PROPOSED] ORDER
16      v.                                             )
                                                       )
17   LEN TURNER,                                       )
                                                       )
18           Defendant.                                )
                                                       )
19

20           The parties in this matter have met and conferred regarding pre-trial proceedings. The
21 government is considering filing a motion to preclude an entrapment defense at trial in light of the

22 evidence admitted in the first trial, and the parties agree that the Court’s early consideration of such a

23 motion would streamline the parties’ preparations for trial. The parties agree that such a motion is

24 amenable to early resolution, and they hereby stipulate and agree that any such motion should be filed

25 by July 17, 2019. The defendant’s memorandum in opposition will be due on July 24, 2019, and any

26 reply filed by the government will be filed by July 26,

27 //

28 //

     STIPULATION SETTING BRIEFING SCHEDULE AND [PROPOSED] ORDER
     Case No. CR 17-0175 CRB                                                                     v. 7/10/2018
 1 2019. The parties further propose that the motion be set for hearing on July 31, 2019.

 2          IT IS SO STIPULATED.

 3 DATED: July 2, 2019                                             /s/                  ___
                                                          KIMBERLY HOPKINS
 4                                                        ANDREW F. DAWSON
                                                          Assistant United States Attorneys
 5

 6 DATED: July 2, 2019                                             /s/               ___
                                                          DENNIS RIORDAN, ESQ.
 7                                                        Counsel for Defendant Len Turner

 8

 9                                           [PROPOSED] ORDER

10          Based upon the facts set forth in the stipulation of the parties, and for good cause shown, the

11 Court sets the following schedule for any government motion to preclude an entrapment defense at trial:

12          The government’s motion will be due July 17, 2019.

13          Defendant Turner’s memorandum in opposition will be due July 24, 2019.

14          Any government reply in support of its motion will be due on July 26, 2019.

15          The motion will be set for hearing on July 31, 2019. at 1:30 p.m.

16

17          IT IS SO ORDERED.

18
           July 11, 2019
19 DATED: ___________________                                    ___________________________
                                                                 HON. CHARLES R. BREYER
20                                                               United States District Judge

21

22

23

24

25

26

27

28

     STIPULATION SETTING BRIEFING SCHEDULE AND [PROPOSED] ORDER
     Case No. CR 17-0175 CRB                                                                    v. 7/10/2018
